COBB, Judge.
The judgment of dissolution of marriage is reversed, except for that portion dissolving the marriage, based upon the trial court’s failure to make specific findings of fact mandated by subsection 61.08(1), Florida Statutes. See Kennedy v. Kennedy, 622 So.2d *7521033 (Fla. 5th DCA 1993)(en banc); Plyler v. Plyler, 622 So.2d 573 (Fla. 5th DCA 1993). In particular, the trial court should make specific findings of fact relative to the award to the wife of a special equity in the marital home, see Robertson v. Robertson, 593 So.2d 491 (Fla.1991); Woodard v. Woodard, 634 So.2d 782 (Fla. 5th DCA 1994), and in ordering the husband to pay the wife’s attorney’s fees and costs. Plyler. We note the apparent lack of a trial transcript. The trial court may make the requisite findings from its notes, if any, or from a stipulated statement of facts, if the parties can reconstruct the hearing. If neither of these alternatives is available, then an evidentiary hearing should be held.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
THOMPSON and ANTOON, JJ., concur.